Title: Tadeusz Kosciuszko to Thomas Jefferson, 1 March 1811
From: Kosciuszko, Tadeusz
To: Jefferson, Thomas


          
            Mon digne Ami
            1 Mars 1811.
          
           Il est vrai que j’ai eu rarement tres rarement l’honneur de ricivoir de vos lettres, qui même etaient séches et courtes; aussi ai-je negligé de vous écrire craignant d’etre importun. il me repugnait, je l’avoue, de vous ranger au nombre des hommes, qui changent de sentiment en raison des circonstances—Pardonez moi maintenant si mon amitié aussi a, semblée se refroidire; mais soyez persuade que mon estime à toujours été la même, car je n’ai jamais cessé d’etre convaincu que personne plus que vous, ne reunit aux qualités naturelles et acquises, un desinteressement plus parfait et generalement plus de dispositions propres, a consolider la République et rendre l’Etat plus florissant—Pendant tout Le tems de votre Presidence jai complettement ignoré ce qui se faisait chez vous et tout Le monde ici était surpris, que je ne réçusse aucune de vos nouvelles; mais peut ëtre me supposiez vous imprudent. nonobstant tout, la derniere lettre que vous avez eu la bonté de m’écrire m’a fait grand plaisir; j’y ai lu avec le plus vif intérét le détail de vos faits— Un homme d’État tel que vous fixe naturellement son attention en grand, sur tous les objets qui peuvent rendre son gouvernement stable et assez fort pour agir contre les ennemis, interieurs et exterieurs, juste envers tous, et procurant le bonheur et La tranquillité au plus grand nombre possible de ses habitants—Votre idee est très juste d’Enrégimenter la jeunesse partout; j’ajouterai seulement depuis l’age 18. jusqu’a 45 ans, Pourquoi aussi ne pas former une force de Milice assez suffisante pour tous les accidents et qui pourroit faire méme le service dans les forts, plutot que de soufrire un corps régulier tel petit quil soit; Car il faut toujours craindre l’embition d’un President, qui avec l’influence de l’argent, des dignites, peut aisement changer l’Etat des choses en a sattachant ces corps réguliers. Les exemples ne sont pas rares, et disons franchement une triste et dure verité, c’est qu’on peut corrompre presque tous les hommes; nous aimons si passionement d’être distingues des autres que nous saisissons les moindres faveur de la fortune pour nous elever au-dessus deux. Pour parer a cet inconvenient il me semble que vous n’auriez besoin que de l’Ecole militaire mais augmantée jusqu’au nombre de 3000 composé de jeunes gens de toutes vos provinces, sous l’inspection immediatte du Congrès, et dont on choisirait d’apres examen les individus propre à être Officiers dans la Milice et dans le Corps d’artillerie qui seule doit etre toujours sur pié a raison de l’exércice continuel qu’il exige—Je serais d’avis qu’on fit chez vous ce que je voulais faire dans mon Pays cest a dire une marque de distinction Republicaine. Un Bonet en or, en Argent en fer appliqué sur l’habit comme il se pratique en Europe pour les Crachats, mais pour d’autres choses par exemple pour ceux qui auroient prouvés plus d’attachement et de dévouement au Gouvernement Republicain, plus d’Équité, de Probité, de desinterressement, d’Amour pour ses parents; Pour la découverte dans les Arts, dans les Sciences et Surtout dans l’Agriculture; Enfin pour toutes les vertus et qualites Sociales qui seules doivent nous distinguer les uns des autres.
          J’approuve tout ce que vous avez fait avec mon fond j’ai toute ma confiance en vous; je demande seulement que l’interét soit payé regulierement, et desirerais beaucoup qu’il fut possible de l’envoyer par d’autre voie que par Angletere, car de cette maniere je perds beaucoup et je ne suis pas riche.
          Je vous embrasse de tout mon coeur. 
          
            Agreez mes sentiments d’Amitié d’Estime et de la Consideration la plus distinguee
            
 T Kosciuszko
          
          
          Editors’ Translation
          
            
              My honorable Friend
              1 March 1811.
            
            It is true that I have rarely, very rarely, had the honor of receiving letters from you, and that they were dry and short at that; I therefore neglected to write to you, for fear of being a nuisance. I must admit that I loathed placing you in the category of men who change their minds according to circumstances—Excuse me now if my friendship appeared to grow cold, but be assured that my esteem has always been the same. I never ceased to be convinced that you more than anyone combine natural and acquired qualities with the most perfect unselfishness and, generally, a more natural disposition to consolidate the republic and make the state more prosperous—Throughout your presidency I was completely unaware of what was going on in your country, and everyone was surprised that I had no news from you. But perhaps you thought me imprudent. Be that as it may, the latest letter that you have had the kindness to write to me gave me great pleasure. I read the description of your actions with the greatest interest—A statesman like you naturally focuses his attention on matters of great importance, on all the elements that may render his government stable and strong enough to stave off enemies, internal and external, on being just to everyone, and on procuring happiness and tranquility for the greatest possible number of the country’s inhabitants—Your idea to enlist youth everywhere is correct. I will only add from the age of 18 through 45. Why not also fashion a militia adequate to all eventualities, which could even serve in forts, rather than tolerate a regular corps, as small as it may be. For one must always fear the ambition of a president who, with the influence of money and offices, may easily change the state of things by binding the regular army to him. Examples are not hard to find, and let us frankly tell a sad and hard truth, which is that almost every man is corruptible; we love to be distinguished from one another so passionately that we seize the slightest favors of fortune to raise ourselves above our peers. To prevent this from happening, it seems to me that you need only the military school, but enlarged to 3,000 men, comprised of young people from all your provinces, under the immediate superintendence of Congress, and from whom would be chosen through testing the individuals with the aptitude to be officers in the militia or in the artillery corps, which alone must always be on a war footing because of the constant drills it requires—I would suggest that you create in your country what I wanted to establish in mine, that is, a mark of republican distinction: a gold, silver, and iron emblem sewn onto uniforms, as is done in Europe for decorations, but for other purposes: for example for those who have shown more attachment and devotion to republican government; more fairness, honesty, unselfishness, and love for their parents; for discovery in the arts, in sciences, and especially in agriculture; and finally for all the virtues and social qualities that by themselves must set us apart from others.
            I approve of everything that you have done with my fund. I have complete confidence in you. I only ask that the interest be paid regularly, and I wish very much that it could be sent some other way than through England, because I lose a lot that way and I am not rich.
            I embrace you with all my heart.
            
              Please accept my sentiments of friendship, esteem, and the most distinguished consideration
              
 T Kosciuszko
            
          
         